Case: 3:18-cv-00820-wmc Document #: 31-3 Filed: 01/22/19 Page 1 of 6




                     Exhibit C
             Case: 3:18-cv-00820-wmc Document #: 31-3 Filed: 01/22/19 Page 2 of 6




                                                            NOTICE

PLEASE READ THE FOLLOWING MUTUAL ARBITRATION AGREEMENT (“AGREEMENT”) CAREFULLY. IF YOU ACCEPT THE
TERMS OF THE AGREEMENT (WHETHER YOU ARE AN APPLICANT, CURRENT EMPLOYEE, OR FORMER EMPLOYEE), YOU
ARE AGREEING TO SUBMIT ANY COVERED EMPLOYMENT-RELATED DISPUTE BETWEEN YOU AND CHARTER
COMMUNICATIONS (CHARTER) TO BINDING ARBITRATION. YOU ARE ALSO AGREEING TO WAIVE ANY RIGHT TO
LITIGATE THE DISPUTE IN A COURT AND/OR HAVE THE DISPUTE DECIDED BY A JURY.

                                          MUTUAL ARBITRATION AGREEMENT

A. Arbitration Requirement. You and Charter mutually agree that, as a condition of Charter considering your
   application for employment and/or your employment with Charter, any dispute arising out of or relating to your pre-
   employment application and/or employment with Charter or the termination of that relationship, except as
   specifically excluded below, must be resolved through binding arbitration by a private and neutral arbitrator, to be
   jointly chosen by you and Charter.

B.   Covered Claims. You and Charter mutually agree that the following disputes, claims, and controversies (collectively
     referred to as “covered claims”) will be submitted to arbitration in accordance with this Agreement:
     1.     all disputes, claims, and controversies that could be asserted in court or before an administrative agency or
            for which you or Charter have an alleged cause of action related to pre-employment, employment,
            employment termination or post-employment-related claims, whether the claims are denominated as tort,
            contract, common law, or statutory claims (whether under local, state or federal law), including without
            limitation claims for: collection of overpaid wages and commissions, recovery of reimbursed tuition or
            relocation expense reimbursement, damage to or loss of Charter property, recovery of unauthorized charges
            on company credit card; claims for unlawful termination, unlawful failure to hire or failure to promote, wage
            and hour-based claims including claims for unpaid wages, commissions, or other compensation or penalties
            (including meal and rest break claims, claims for inaccurate wage statements, claims for reimbursement of
            expenses); unlawful discrimination or harassment (including such claims based upon race, color, national
            origin, sex, pregnancy, age, religion, sexual orientation, disability, and any other prohibited grounds), claims
            for unlawful retaliation, claims arising under the Family Medical Leave Act, Americans with Disabilities Act or
            similar state laws, including unlawful denial of or interference with a leave of absence, claims for unlawful
            denial of accommodation or failure to engage in the interactive process, whistleblower claims, claims for
            violations of the Sarbanes-Oxley Act, claims for violations of Occupational Safety and Health Administration
            or other safety or occupational health, whether arising before, during or after the termination of your
            employment, claims related to background and any and all other pre-employment and employment checks,
            including any claims brought under the Fair Credit Reporting Act and/or similar federal, state or local statutes
            or ordinances;
     2.     all disputes, claims, and controversies set forth in Section B.1 above, whether made against Charter, or any
            of its subsidiaries, parent, or affiliated entities, or its individual officers, directors, shareholders, agents,
            managers, or employees (in an official or personal capacity, if such claim against the employee arises from or
            in any way relates to your pre-employment or employment relationship with Charter); and

     3.     all disputes related to the arbitrability of any claim or controversy.
     © 2017 Charter Communications                                                             Version Date – September 25, 2017
                                                                                                                            │1


                                                       EXHIBIT C
             Case: 3:18-cv-00820-wmc Document #: 31-3 Filed: 01/22/19 Page 3 of 6




C.   Excluded Claims. All other claims not covered under Section B above will not be submitted to arbitration under this
     Agreement. In addition, the following claims are specifically excluded from arbitration under this Agreement:
     1.     Claims for workers’ compensation benefits (other than retaliation for pursuing such claims);
     2.     Claims for unemployment compensation benefits (other than retaliation for pursuing such claims);
     3.     Claims arising under the National Labor Relations Act;
     4.     Claims for violations of the Employee Retirement Income Security Act of 1974, or for breach of employee
            benefits or welfare plans that contain procedures for resolution of disputes under those plans, which shall be
            governed by those procedures;
     5.     Claims arising under the Health Insurance Portability and Accountability Act of 1996;
     6.     Claims for injunctive or other equitable relief related to unfair competition and the taking, use or
            unauthorized disclosure of trade secrets or confidential information;
     7.     Claims arising under separation or severance agreements or non-compete agreements (unless arbitration is
            provided for under the terms of the agreement);
     8.     Claims related to corrective action or other performance management that does not result in termination of
            employment;
     9.     Claims older than the statute of limitations applicable to such claims;
     10.    Claims of theft or embezzlement or any criminal conduct;
     11.    Claims over the validity of any party’s intellectual property rights;
     12.    Any claims covered by a collective bargaining agreement, a severance agreement, or a written employment
            contract (although nothing in this Agreement shall limit the applicability of any arbitration or other dispute
            resolution provision contained in those agreements);
     13.    Any claims expressly non-arbitrable by statute, including 12 U.S.C. §5567(d)(2); 7 U.S.C. §26(n); or 18 U.S.C.
            §1514A(e)(2);
     14.    Any claims that have already been filed in federal or state court at the time you execute this Agreement,
            provided that such claims were not previously subject to any arbitration agreement.
     Nothing in this Agreement shall prevent you from filing and pursuing the following: an administrative proceeding
     before the Equal Employment Opportunity Commission (EEOC) or an equivalent state or local agency (although if
     you choose to pursue the claim, any proceeding on the merits or for damages will be subject to arbitration); a
     proceeding before the National Labor Relations Board (NLRB); a claim for medical and/or disability benefits under
     applicable workers’ compensation laws; or a claim for unemployment compensation benefits.

D. Individual Claims Limitation and Representative, Collective, and Class Action Waiver. You and Charter agree that
   both parties may only bring claims against the other party in their individual capacity and not as a plaintiff or class
   member in any purported class or representative proceeding, whether those claims are covered claims under Section
   B, or excluded claims under Section C. Additionally, the arbitrator shall not be permitted to order consolidation of
   claims or a representative, class, or collective, arbitration.



                                                                                                                       │2
     Version Date – September 25, 2017
             Case: 3:18-cv-00820-wmc Document #: 31-3 Filed: 01/22/19 Page 4 of 6




E.   Time Limits. The aggrieved party must give written notice of the claim, in the manner required by this Agreement,
     within the time limit established by the applicable statute of limitations for each legal claim being asserted. To be
     timely, any claim that must be filed with an administrative agency or body as a precondition or prerequisite to filing
     the claim in court, must be filed with Solution Channel within the time period by which the charge, complaint or
     other similar document would have had to be filed with the agency or other administrative body. Whether a demand
     for arbitration is untimely is an affirmative defense, and will be decided by the arbitrator before any hearing on the
     merits of the aggrieved party’s claim. If you file a charge or complaint with an administrative agency or body, any
     participation by Charter in the proceeding shall not be deemed a waiver of your obligation to arbitrate your claims
     pursuant to this Agreement. You agree not to assert, and agree to waive, any argument that Charter’s participation
     in such a proceeding acts as a waiver or modification of the parties’ agreement to arbitrate.

F.   Claim. To pursue arbitration of a dispute under this Agreement, you must first submit a written claim at
     www.CharterSolutionChannel.com, a site hosted by a third party designated by Charter. In your claim, you must (1)
     describe the nature and basis of the claim or dispute, (2) set forth the specific relief sought, and (3) include a sworn
     verification that the dispute is covered by this Agreement and that the information submitted in the notice is
     accurate. In the event that Charter intends to seek arbitration of a dispute under this Agreement, it must send by
     certified mail to the individual’s last known address, a written claim that meets the requirements of this Section F.

G. Location. Any arbitration hearing conducted under this Agreement will take place within 100 miles of the Charter
   office to which you last reported during your employment as of the date of the filing of the Notice, or the Charter
   office at which you sought employment, unless another location is mutually selected by the parties.

H. Selection of Arbitrator. The arbitration shall be held before one arbitrator who is a current member of the American
   Arbitration Association (AAA) and is listed on the Employment Dispute Resolution Roster. Within 45 days after
   submission of the claim, Charter will request from the AAA a list of at least five arbitrators willing to hear and decide
   the dispute. Within 20 days after receipt of the list from the AAA, the parties will select an arbitrator to hear and
   resolve the dispute and will notify the AAA of the selection of an arbitrator.

I.   Conduct of Arbitration.
     1.     Rules. Arbitration hearings will be conducted pursuant to the Solution Channel Program Guidelines and the
            arbitrator shall have the sole authority to determine whether a particular claim or controversy is arbitrable.
     2.     Authority of the Arbitrator. The arbitrator will decide all discovery disputes related to the arbitration. Unless
            the parties agree to submit written arguments in lieu of a hearing on the merits of the claim[s], the arbitrator
            will schedule and conduct an evidentiary hearing, at which the arbitrator will hear testimony and receive
            evidence. The arbitrator shall apply the governing law applicable to any substantive claim asserted, including
            the applicable law necessary to determine when the claim arose and any damages.
     3.     Waiver of Hearing. The parties may, at any time prior to a hearing, mutually agree to forego a hearing, and
            instead submit all evidence and argument to the arbitrator in writing.
     4.     Burden of Proof. The arbitrator will apply the burdens of proof and law applicable to the claim, had the claim
            been adjudicated in court.
     5.     Decision. The arbitrator will issue a decision within 30 days after the close of an arbitration hearing, or at a
            later time on which the parties agree. The decision will be signed and dated by the arbitrator, and will contain


                                                                                                                          │3
     Version Date – September 25, 2017
             Case: 3:18-cv-00820-wmc Document #: 31-3 Filed: 01/22/19 Page 5 of 6




            express findings of fact and the legal reasons for the decision and any award, except as otherwise provided
            for under the Federal Arbitration Act.

J.   Enforcement of the Decision. Judgment on the arbitrator’s decision may be entered in any court having jurisdiction
     over the matter, within 45 days following its issuance.

K.   Arbitration Costs. Charter will pay the AAA administrative fees and the arbitrator’s fees and expenses. All other
     costs, fees and expenses associated with the arbitration, including without limitation each party’s attorneys’ fees,
     will be borne by the party incurring the costs, fees and expenses. The parties agree and acknowledge, however, that
     the failure or refusal of either party to submit to arbitration as required by this Agreement will constitute a material
     breach of this Agreement. If any judicial action or proceeding is commenced in order to compel arbitration, and if
     arbitration is in fact compelled or the party resisting arbitration submits to arbitration following the commencement
     of the action or proceeding, the party that resisted arbitration will be required to pay to the other party all costs,
     fees and expenses that they incur in compelling arbitration, including, without limitation, reasonable attorneys' fees.

L.   Jury Trial and Litigation Waiver. You and Charter understand that, by agreeing to arbitration, both parties are
     waiving their right to demand a jury in any claim that is subject to arbitration under this Agreement. In addition, in
     the event a dispute between you and Charter is not arbitrable under this Agreement for any reason and is pursued
     in court, you and Charter agree to waive any right to a jury trial that might otherwise exist. Although this Agreement
     does not preclude either party from filing timely charges with any applicable administrative agency, neither party
     will ever seek or accept any damages, remedies, or other relief (any right to which is hereby waived) except through
     the binding arbitration process set forth in this Agreement.

M. Conflicts. In the event of a conflict between this Agreement and the Solution Channel Program Guidelines, the terms
   of this Agreement will control.

N. No Retaliation. Charter will not retaliate against you for seeking, in good faith, to resolve a dispute pursuant to this
   Agreement.

O. Employment-At-Will. This Agreement in no way alters the at-will employment relationship between you and
   Charter. You and Charter are free to terminate the employment relationship at any time for any lawful reason, and
   your employment is not for any specific duration.

P.   Entire Agreement. This Agreement sets for the complete agreement of the parties on the subject of resolution of
     the covered disputes, and supersedes any prior or contemporaneous oral or written understanding on this subject;
     provided, however, that this Agreement will not apply to the resolution of any charges, complaints, or lawsuits that
     have been filed with an administrative agency or court before the Effective Date of this Agreement.

Q. Severability. The parties explicitly acknowledge and agree that the provisions of this Agreement are both reasonable
   and enforceable. However, if any portion or provision of this Agreement (including, without implication of limitation,
   any portion or provision of any section of this Agreement) is determined to be illegal, invalid, or unenforceable by
   any court of competent jurisdiction and cannot be modified to be legal, valid, or enforceable, the remainder of this
   Agreement shall not be affected by such determination and shall be valid and enforceable to the fullest extent
   permitted by law, and said illegal, invalid, or unenforceable portion or provision shall be deemed not to be a part of
   this Agreement. The only exception to this severability provision is, should the dispute involve a representative,
   collective or class action claim, and the representative, collective, and class action waiver (Section D) is found to be
                                                                                                                          │4
     Version Date – September 25, 2017
             Case: 3:18-cv-00820-wmc Document #: 31-3 Filed: 01/22/19 Page 6 of 6




     invalid or unenforceable for any reason, then this Agreement (except for the parties’ agreement to waive a jury trial)
     shall be null and void with respect to such representative, collective, and/or class claim only, and the dispute will not
     be arbitrable with respect to such claim(s).

R.   Federal Arbitration Act. This Agreement will be governed by the Federal Arbitration Act.

S.   Consideration. You agree that Charter has offered you sufficient consideration for this Agreement, including,
     without limitation, consideration of your application for employment with Charter, your employment with Charter,
     and/or Charter’s mutual agreement to arbitrate disputes.

T.   Termination. This Agreement survives the termination of your employment with Charter (including if you are later
     re-employed by and/or if your employment with Charter terminates again).

U. Voluntary. You acknowledge that you have carefully read this Agreement, fully understand what it means, and are
   entering into it voluntarily.

V. Effective Date. This Agreement is effective and you are legally bound by the terms of Charter’s Solution Channel and
   this Agreement, as of the date of your consent to participate in Solution Channel.




                                                                                                                           │5
     Version Date – September 25, 2017
